Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., 1-2, 4, 12-13, 16, 25, 33-34, 37, 43, 47, 54, 57, 67, and 90 drawn to a peptide comprising a growth factor binding domain having an amino acid sequence that is at least 80% identical to one of SEQ ID NOs: 1-7, 13-15, 49-50, or 66-70, or a fragment thereof, wherein the peptide is less than 100 amino acids in length) in the reply filed on April 27, 2022, is acknowledged.  
Additionally, Applicant’s election of Species A (i.e., a single and specific peptide as a fusion of SEQ ID NO: 1 with SEQ ID NO: 12 (note: a growth factor binding domain fused to an alpha2-plasmin inhibitor)) in the reply filed on August 9, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that Species A is expanded to include a fragment of instant SEQ ID NO: 2 in light of the Examiner’s search.  Moreover, claim 37 is rejoined in light of the Examiner’s search.

Status of Claims
Claims 1-89 were originally filed on May 13, 2020. 
The amendment received on October 9, 2020, canceled claims 3, 5-11, 14-15, 17-24, 26-32, 35-36, 38-42, 44-46, 48-53, 55-56, 58-66, 68, 71-81, and 83-87; and amended claims 4, 12, 16, 25, 33-34, 37, 43, 47, 54, 57, 67, 69-70, and 82.  The amendment received on April 27, 2022, added new claim 90.  
Claims 1-2, 4, 12-13, 16, 25, 33-34, 37, 43, 47, 54, 57, 67, 69-70, 82, 88, and 90 are currently pending and claims 1-2, 4, 37, 47, 54, 57, 67, and 90 are under consideration as claims 69-70 and 82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 12-13, 16, 25, 33-34, 43,  and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022, and August 9, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/060760 filed November 13, 2018, and claims priority under 119(e) to U.S. Provisional Application Nos. 62/585,101 filed on November 13, 2017, and 62/758,845 filed on November 12, 2018. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on January 11, 2021 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring at least 80% identity to elected SEQ ID NOs: 1-2 thereby encompassing up to 5 amino acid differences from SEQ ID NO: 1 and up to 4 amino acid difference from SEQ ID NO: 2.  However, the peptide being at least 80% identical to elected SEQ ID NOs: 1-2 can have any N-/C-terminal additions up to 300 amino acids in length.  Moreover, it is noted that a fragment of SEQ ID NOs: 1-2 encompasses any size fragment ranging from any dipeptide (i.e., any two contiguous amino acid residues) to a fragment with one deleted amino acid at the N- or C-terminus of SEQ ID NOs: 1-2. 
Please note that the Examiner is interpreting the scope of claim 90 as open-ended requiring 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions up to 300 amino acids in length and requiring any 2mer (i.e., dipeptide) of SEQ ID NO: 12.  Therefore, the scope regarding the growth factor binding peptide is analogous to “comprising the sequence of SEQ ID NO: 1” above, and regarding the transglutaminase-reactive peptide is analogous to “comprising a sequence of SEQ ID NO: 1” above.  

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “SEQ ID NOS:1-7….”  It is respectfully requested that claim 1 recites, “SEQ ID NOs: 1-7….” in order to be grammatically correct and to be in accordance with MPEP 2422.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 37, 47, 54, 57, and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 includes a “fragment of SEQ ID NOs: 1-2”. The interpretation of this phrase is described above in the “Sequence Interpretation” section where a fragment of SEQ ID NOs: 1-2 encompass any size fragment ranging from any dipeptide (i.e., any two contiguous amino acids) to a peptide fragment with a one deleted amino acid at the N- or C-terminus. In addition to certain structural requirements, the fragment must also have “the function of SEQ ID NOs: 1-2”. The “function” claimed for this fragment is to bind to a growth factor (i.e., function as a growth factor binding domain), and thus, in light of the specification, this is clearly the function to which the claim refers.
There is no conserved structure for a fragment of SEQ ID NOs: 1-2.  The prior art examined essential amino acid residues necessary for a peptide fragment of SEQ ID NO: 2 to exhibit adhesion activity, e.g., see WO 2006/025646 A1 at p. 11, examining the adhesion activity of a fragment of instant SEQ ID NO: 2 (i.e., SEQ ID NO: 1) including one or more deletions of an amino acid at the N- and/or C-terminus where a fragment having the two N-terminal proline deleted and the C-terminal arginine exhibited reduced adhesion activity compared to the non-fragment.  However, the prior art did not examine the growth factor binding activity of any LG3 or LG4 domain fragments including fragments of instant SEQ ID NOs: 1-2.  Thus, the claims are directed to peptide fragments with a certain function but no correlated structure associated with that function.  Without such structure, the specification does not convey possession of the breadth of the claimed genus.
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide any examples of a peptide fragment meeting the claimed limitations.  Rather, the specification demonstrates that SEQ ID NOs: 1-2 bind to growth factors such as VEGF-A165, P1GF-2, and FGF-2 as depicted in Figures 4C-F (See instant specification, paragraph [0158]).  However, there is no indication of a necessary core structure or sequence for a peptide fragment of SEQ ID NOs: 1-2 that would function similar to the full length sequences.  Thus, this is not sufficient for the skilled artisan to envisage which fragments of SEQ ID NOs: 1-2 preserve function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1-2, 4, 37, 47, 54, 57, and 67 do not meet the written description requirement.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 57 is directed to a biomaterial scaffold comprising the peptide.  However, claim 57 does not specify which peptide in which claim is a component in a biomaterial scaffold.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds with respect to which claim is encompassed in claim 57.
Please note that the Examiner is interpreting the scope of claim 57 such that the biomaterial scaffold comprises the peptide of claim 1 in order to advance prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 47, 54, 57, and 67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 1 recites a peptide comprising a growth factor binding domain (GFBD) having an amino acid sequence that is at least 80% identical to one of SEQ ID NOs: 1-7, 13-15, 49-50, or 66-70 or a fragment thereof, wherein the peptide is less than 300 amino acids in length.  Please see the “Sequence Interpretation” section above for the scope of claim 1.  Briefly, the peptide of claim 1 encompasses any peptide that comprises elected SEQ ID NO: 1 with up to 5 different amino acid modifications and with any N- and/or C-additions.  Claim 47 is directed to a molecular complex comprising the peptide of claim 1.  Claim 54 is directed to a composition comprising the peptide of claim 1.  Claim 57 is directed to a biomaterial scaffold comprising the peptide of claim 1.  An implant comprising the peptide of claim 1.  
Kim discloses the five LG domains of laminin-5 alpha3 chain (See Kim WO Publication No. 2006/025646 A1 published on March 9, 2006 at pg. 20, 1st paragraph).  The five LG domains are LG1, LG2, LG3, LG4, and LG5 where LG3 spans residues 1128-1364 of SEQ ID NO: 2 and LG4 spans residues 1332-1555 of SEQ ID NO: 2 (See Kim specification, pg. 9, 1st paragraph).  Resides 1312-1331 of the LG3 domain is 100% identical to instant SEQ ID NO: 2, and resides 1423-1447 of the LG4 domain is 100% identical to instant SEQ ID NO: 1.  Regarding the claim limitation with respect to the length of the claimed peptide, it is noted that the claimed peptide being limited to a length of 300 amino acids does not render the claimed peptide as markedly different without evidence to the contrary.  The Supreme Court in Myriad found that the question of whether something that initially appears to be a natural product is in fact non-naturally occurring and markedly different from what exists in nature can be resolved by first identifying the differences between the recited product and naturally occurring products, and then evaluating whether the identified differences together rise to the level of a marked difference in structure. (See Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-2119 (2013)).  Moreover, the Court noted that not all differences rise to the level of marked differences, e.g., merely isolating a nucleic acid changes its structure (by breaking bonds) but that change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart.  See Id. at 2117-2119. Instead, a marked difference must be a significant difference, i.e., more than an incidental or trivial difference.  See Id. at 2117-2119.  Therefore, instant SEQ ID NOs: 1 and 2 constitute a naturally occurring fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  Thus, the peptide of claim 1 is a judicial exception.
This judicial exception is not integrated into a practical application because claims 1 and 54 fail to recite a practical application of the peptide.  Further, it is noted that the only structural component recited in claims 47, 57, and 67 is the peptide of claim 1.  Although claims 47 (i.e., a molecular complex), 57 (i.e., a biomaterial scaffold), and 67 (i.e., an implant) recite these limitations, these claims do not provide any information as to how the peptide is complexed, is part of a biomaterial scaffold, and/or is part of an implant, but instead covers any possible molecular complex/biomaterial scaffold/implant that a doctor or pharmacist decides to use.  Merely reciting a generic “molecular complex”, “biomaterial scaffold”, or “an implant” fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed peptide does not require a modification that is significantly more than the naturally occurring peptide in order to result in a markedly different peptide.  For example, a fusion protein as recited in claims 2-3 constitutes patent eligible subject matter because the peptide is attached to a heterologous transglutaminase-reactive peptide.  
Accordingly, it is the Examiner’s position that the claimed peptide is directed to a “product of nature” exception without significantly more because it does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state.  Thus, the claims 1, 47, 54, 57, and 67 encompass patent ineligible subject matter. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 47, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter US Publication No. 2008/0233125 A1 published on September 25, 2008 (cited in the IDS received on 1/11/21).
For claim 1, with respect to a peptide having an amino acid sequence that is at least 80% identical to elected SEQ ID NO: 1 wherein the peptide is less than 300 amino acids in length:
Peter discloses SEQ ID NO: 19 (See Peter specification, claims 5 and 15).  When comparing Peter’s SEQ ID NO: 19 with instant SEQ ID NO: 1, there is 100% identity with residues 25-49 of Peter’s SEQ ID NO: 19 thereby constituting a peptide comprising an amino acid sequence that is at least 80% identical to instant SEQ ID NO: 1.  Moreover, it is noted that Peter’s SEQ ID NO: 19 is 131 amino acids in length thereby constituting where the peptide is less than 300 amino acids in length.  Thus, the disclosure of Peter satisfies the claim limitations as recited in instant claim 1. 

For claim 1, with respect to where the amino acid sequence is a growth factor binding domain:
As discussed supra, Peter discloses a peptide comprising an amino acid sequence that is at least 80% identical to instant SEQ ID NO: 1 and is less than 300 amino acids in length.  As such, Peter satisfies the structural claim limitations as recited in instant claim 1.  Pursuant under MPEP 2112, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Thus, Peter’s SEQ ID NO: 19 inherently functions as a growth factor binding domain.  Therefore, the disclosure of Peter satisfies the claim limitation with respect to where the amino acid sequence is a growth factor binding domain as recited in instant claim 1. 

For claim 47, with respect to a molecular complex comprising the peptide of claim 1:
Peter discloses an antibody that specifically binds to laminin G4 and/or G5 domain wherein the antibody binds to SEQ ID NO: 19 (See Peter specification, claims 1 and 5).  As such, SEQ ID NO: 19 is a laminin G4 and/or G5 domain amino acid sequence.  The specific binding of an antibody to SEQ ID NO: 19 constitutes a molecular complex.  It is noted that the instantly claimed molecular complex is not defined in the instant specification, and thus, encompasses any type of interaction, e.g., covalent or noncovalent.  Thus, an antibody bound to SEQ ID NO: 19 constitutes a molecular complex comprising the peptide of claim 1.  
Additionally and/or alternatively, although Peter discloses an antibody that specifically binds to SEQ ID NO: 19 thereby constituting a molecular complex, it is noted that the only required structural component of the molecular complex of claim 47 is the peptide of claim 1.  As such, since Peter discloses a peptide of claim 1, as discussed supra, it must follow that Peter also discloses a molecular complex comprising the peptide.  Therefore, the disclosure of Peter satisfies the claim limitation as recited in instant claim 47. 

For claim 54, with respect to a composition comprising the peptide of claim 1:
It is noted that the only required structural component of the composition of claim 47 is the peptide of claim 1.  As such, since Peter di/scloses a peptide of claim 1, as discussed supra, it must follow that Peter also discloses a composition comprising the peptide.  Therefore, the disclosure of Peter satisfies the claim limitation as recited in instant claim 54.
	
	Therefore, the disclosure of Peter anticipates instant claims 1, 47, and 54.


Claims 1, 37, 47, 54, 57, and  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim WO Publication No. 2006/025646 A1 published on March 9, 2006, alone or as evidenced by, “Implant”, Merriam Webster, available online at www.merriam-webster.com/dictionary/implant, 7 pages (accessed on 9/7/22).
For claim 1, with respect to a peptide having an amino acid sequence that is at least 80% identical to elected SEQ ID NO: 1 wherein the peptide is less than 300 amino acids in length; or a peptide having an amino acid sequence that is at least 80% identical to instant SEQ ID NO: 2 or a fragment thereof wherein the peptide is less than 300 amino acids in length:
	Kim discloses the five LG domains of laminin-5 alpha3 chain (See Kim specification, pg. 20, 1st paragraph).  The five LG domains are LG1, LG2, LG3, LG4, and LG5 where LG3 spans residues 1128-1364 of SEQ ID NO: 2 and LG4 spans residues 1332-1555 of SEQ ID NO: 2 (See Kim specification, pg. 9, 1st paragraph).  Resides 1312-1331 of the LG3 domain is 100% identical to instant SEQ ID NO: 2, and resides 1423-1447 of the LG4 domain is 100% identical to instant SEQ ID NO: 1.  Although Kim does not depict each LG domain as an individual sequence identifier, Kim analyzed each LG domain individually (See Kim specification, pg. 20, 1st paragraph; pg. 23, 1st paragraph).  As such, the total length of the LG3 domain (i.e., 236 amino acids) and the total length of the LG4 domain (i.e., 223 amino acids) constitutes a peptide with a length less than 300 amino acids.  Further, Kim discloses a specific fragment peptide of instant SEQ ID NO: 2 (i.e., P4 peptide spanning residues 1312-1323 and represented as SEQ ID NO: 1) (See Kim specification, pg. 10, 1st paragraph; pg. 25, 2nd paragraph).  Therefore, the LG3 domain constitutes a peptide having an amino acid sequence that is at least 80% identical to instant SEQ ID NO: 2 or a fragment thereof wherein the peptide is less than 300 amino acids in length, and the LG4 domain constitutes a peptide having an amino acid sequence that is at least 80% identical to elected SEQ ID NO: 1 wherein the peptide is less than 300 amino acids in length as recited in instant claim 1. 

For claim 1, with respect to where the amino acid sequence is a growth factor binding domain:
As discussed supra, Kim discloses a peptide comprising an amino acid sequence that is at least 80% identical to instant SEQ ID NO: 1, 2, or a fragment of SEQ ID NO: 2 and is less than 300 amino acids in length.  As such, Kim satisfies the structural claim limitations as recited in instant claim 1.  Pursuant under MPEP 2112, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Thus, Kim’s LG3 domain, LG4 domain, or LG3 domain fragment inherently function as a growth factor binding domain.  Therefore, the disclosure of Kim satisfies the claim limitation with respect to where the amino acid sequence is a growth factor binding domain as recited in instant claim 1. 

For claims 37 and 47, with respect to where the peptide is attached to a tag or a functional moiety as recited in instant claim 37; and with respect to a molecular complex comprising the peptide of claim 1 as recited in instant claim 47:
Kim discloses that the recombinant LG domain amino acid sequences (i.e., LG1-5 domains) are expressed in the form of fusion proteins bound with six histidine tags in the C-terminal as a detecting probe to facilitate their purification (See Kim specification, pg. 9, 1st paragraph).  It is noted that the instantly claimed molecular complex is not defined in the instant specification, and thus, encompasses any type of interaction, e.g., covalent or noncovalent.  Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  Thus, given that there are only five LG domains, an ordinary skilled artisan would clearly envisage six histidine tags bound to LG3 or LG4 domain amino acid sequences thereby constituting a molecular complex comprising the peptide of claim 1.  
Additionally and/or alternatively, although Kim discloses six histidine tags bound to LG3 or LG4 domain amino acid sequences thereby constituting a molecular complex, it is noted that the only required structural component of the molecular complex of claim 47 is the peptide of claim 1.  As such, since Kim discloses a peptide of claim 1, as discussed supra, it must follow that Kim also discloses a molecular complex comprising the peptide.  Therefore, the disclosure of Kim satisfies the claim limitation as recited in instant claim 47. 

For claim 54, with respect to a composition comprising the peptide of claim 1:
Kim discloses a composition comprising a peptide of the invention (See Kim specification, pg. 14, 1st paragraph).  Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  Thus, given that Kim discloses five LG domains and five overlapping peptide fragments of the LG3 domain, an ordinary skilled artisan would clearly envisage a composition comprising the LG3 domain, the LG4 domain, or a fragment of the LG3 domain. 
Additionally and/or alternatively, it is noted that the only required structural component of the composition of claim 54 is the peptide of claim 1.  As such, since Kim discloses a peptide of claim 1, as discussed supra, it must follow that Kim also discloses a composition comprising the peptide.  Therefore, the disclosure of Kim satisfies the claim limitation as recited in instant claim 54.

	For claim 57, with respect to a biomaterial scaffold comprising the peptide of claim 1:
	Kim discloses wound coverings and scaffold for tissue engineering including a peptide having an amino acid sequence of SEQ ID NO: 1 in human laminin-5 alpha3 recombinant LG3 domain, fragments, or derivatives thereof (See Kim specification, pg. 14, last paragraph to pg. 15, 1st paragraph).  The scaffolds include porous scaffolds prepared by synthetic biodegradable high molecular compounds such as poly amino acids, chitosan, and collagen (See Kim specification, pg. 15, last paragraph to pg. 16, 1st paragraph) thereby constituting a biomaterial scaffold.  Kim also discloses a specific embodiment in Example 8-1 and 8-2, Kim discloses a peptide P4-coated Beschitin W microfiber (i.e., peptide P4 spans residues 1312-1323 of the LG3 domain) (See Kim specification, pg. 35, 2nd paragraph).  Therefore, the disclosure of Kim satisfies the claim limitation as recited in instant claim 57.

	For claim 67, with respect to an implant comprising the peptide of claim 1:
	As discussed supra for claim 57, Kim discloses a specific embodiment in Example 8-1 and 8-2, Kim discloses a peptide P4-coated Beschitin W microfiber (i.e., peptide P4 spans residues 1312-1323 of the LG3 domain) (See Kim specification, pg. 35, 2nd paragraph).  Two full thickness rectangular wounds of 1 cm x 1 cm parallel to the spinal column were prepared on each back of rats (See Kim specification, pg. 35, 2nd paragraph).  The peptide P4-coated microfiber was then applied to the wounds of each rat (See Kim specification, pg. 35, 2nd paragraph).  On the 3rd and 7th days, the wound surface of the peptide P4 coated microfiber exhibited remarkable proliferation of capillaries and fibroblasts (See Kim specification, pg. 35, last paragraph).  Epithelialization was complete by the end of 4 weeks (See Kim specification, pg. 36, 1st paragraph).  
It is noted that the instant specification does not define what constitutes an implant.  Thus, the plain and ordinary meaning of the term applies.  “Implant” is defined as something that is fixed or set securely or deeply in tissue (See Merriam Webster reference, pg. 1).  As such, the peptide P4-coated microfiber utilized by Kim was fixed or set securely in tissue, i.e., a wound.  Therefore, the peptide P4-coated microfiber constitutes an implant comprising a peptide of claim  Thus, the disclosure of Kim satisfies the claim limitation as recited in instant claim 67.

	Therefore, the disclosure of Kim anticipates instant claims 1, 34, 47, 54, 57, and 67.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-2, 4, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO Publication No. 2006/025646 A1 published on March 9, 2006, as applied to claim 1 above, and in view of Schense et al., Bioconjugate Chem. 10:75-81 (1999).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Kim above. 

	For claims 2, 4, and 90, with respect to where the peptide is attached to a transglutaminase reactive peptide as recited in instant claim 2; with respect to where the transglutaminase reactive peptide is from the alpha2-plasmin inhibitor as recited in instant claim 4; and with respect to a peptide comprising a growth factor binding domain having an amino acid sequence comprising SEQ ID NO: 1 where the peptide is less than 300 amino acids in length, and where the peptide is attached to a transglutaminase reactive peptide having the amino acid sequence of SEQ ID NO: 12 as recited in instant claim 90:
	As discussed supra for claim 1, Kim teaches a peptide comprising the LG4 domain amino acid sequence (i.e., resides 1423-1447 of SEQ ID NO: 2) (See Kim specification, pg. 20, 1st paragraph; pg. 23, 1st paragraph).  
	Additionally, as discussed supra for claims 57 and 67, Kim discloses wound coverings and scaffold for tissue engineering including a peptide having an amino acid sequence of SEQ ID NO: 1 in human laminin-5 alpha3 recombinant LG3 domain, fragments, or derivatives thereof (See Kim specification, pg. 14, last paragraph to pg. 15, 1st paragraph).  Moreover, although Kim teaches that the LG3 domain amino acid sequence is utilized in a wound covering and scaffold and exhibited superior adhesion activity compared to the BSA control and to the LG4 domain amino acid sequence (See Kim specification, pg. 9, 3rd paragraph), the LG4 domain amino acid sequence exhibited superior adhesion activity compared to the BSA control (See Kim specification, pg. 23, 1st paragraph; Figures 2A-D).  As such, the wound coverings and scaffold for tissue engineering can include a peptide comprising the amino acid sequence of any five LG domain of laminin 5 alpha3 chain.  
The scaffolds include porous scaffolds prepared by synthetic biodegradable high molecular compounds such as poly amino acids, chitosan, and collagen (See Kim specification, pg. 15, last paragraph to pg. 16, 1st paragraph) thereby constituting a biomaterial scaffold.  Kim also teaches that the scaffolds for tissue engineering include all scaffolds which can be used in the tissue engineering field for maintenance, improvements, or restoration of body functions by transplantation of a substitute for living body tissue (See Kim specification, pg. 15, last paragraph).  Thus, Kim’s scaffold is not limited with respect to the type of scaffold and additional biomaterials that make up the scaffold. 
Schense et al. teaches that fibrin is a biopolymeric gel that plays an important role in natural wound healing and medicine (See Schense article, pg. 75, col. 1, 1st paragraph).  Schense et al. also teaches that fibrin offers advantages over other synthetic biomaterials such as the existence of an active feedback from the cells in the healing response to the material (leading to degradation of the material) as well as from the material to the cells thereby providing a mechanical scaffold with biospecific adhesion sites for cell infiltration (See Schense article, pg. 75, 1st paragraph).  As such, Schense sought to harness the enzymatic processes of coagulation to incorporate exogenous bioactive signals into the fibrin network (See Schense article, pg. 75, 1st paragraph).  
Fibrin is a very useful material in several biomedical applications including for wound healing and biomaterial scaffolds (See Schense article, pg. 75, col. 1, 1st paragraph; pg. 76, col. 1, 2nd paragraph).  Fibrin’s usefulness could be extended further, however, if one could alter the biological character of the fibrin by incorporating within it the biological activity of other proteins, such as those from extracellular matrix proteins including fibronectin, vitronectin, laminin, and collagen (See Schense article, pg. 76, col. 1, 2nd paragraph).  In many cases, the bioactive domains, i.e., the regions of the proteins that bind to cell-surface receptors, are known, and these domains can be mimicked with synthetic linear and cyclic peptides (See Schense article, pg. 76, col. 1, 2nd paragraph).  As exemplary bioactive protein domains, Schense et al. utilized bi-domain peptides with a factor XIIIa substrate in one domain and a bioactive region a fibronectin or collagen in another domain (See Schense article, pg. 76, col. 1, 3rd paragraph), which are then covalently incorporated into the fibrin gels during coagulation through the action of the transglutaminase factor XIIIa (See Schense article, abstract).  For example, the factor XIIIa substrate has the amino acid sequence of NQEQVSPL (note: 100% identical to instant SEQ ID NO: 12) and the bioactive peptide derived from an extracellular matrix protein such as collagen has the amino acid sequence of RGD (See Schense article, pg. 76, col. 1, 4th paragraph).  This bi-domain peptide is further fused to an alpha-dansylated leucine as a fluorescent probe (See Schense article, pg. 76, col. 1, 4th paragraph).  Utilizing this technique of bi-domain peptides provided the ability to transfer biological activity from sources that are usually exogenous to fibrin gels, such as from extracellular matrix proteins, to create three-dimensional matrixes with numerous medical and biological applications (See Schense article, pg. 76, col. 1, 3rd paragraph).  Furthermore, Schense et al. teaches that the inclusion of the alpha2-plasmin inhibitor allowed for the efficient incorporation of exogenous bioactive peptides such as extracellular matrix proteins by cross-linking the bioactive peptides to the fibrin gel scaffold (See Schense article, pg. 78, col. 2, last paragraph to pg. 79, 1st paragraph).  Therefore, Schense et al. suggests that attaching an alpha2-plasmin inhibitor having the amino acid sequence of instant SEQ ID NO: 12 to an bioactive peptide such as one derived from an extracellular matrix protein including laminin allows for the efficient incorporation of the bioactive peptide in the fibrin gel scaffold.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kim et al. does not expressly teach where a peptide comprising SEQ ID NO: 1 is attached to a transglutaminase reactive peptide comprising an amino acid sequence of SEQ ID NO: 12 as recited in instant claims 2, 4, and 90.  However, the teachings of Schense et al. cures this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where a peptide comprising SEQ ID NO: 1 is attached to a transglutaminase reactive peptide comprising an amino acid sequence of SEQ ID NO: 12 as recited in instant claims 2, 4, and 90, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and attach a transglutaminase reactive peptide having an amino acid sequence of instant SEQ ID NO: 12 to the LG3 or LG4 domain amino acid sequence of the laminin-5 alpha3 chain as the bioactive peptide derived from an extracellular matrix protein in order to efficiently cross-link the LG3 or LG4 domain amino acid sequence into a fibrin gel scaffold thereby forming a biomaterial scaffold for tissue engineering.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because exogenous bioactive peptides derived from extracellular matrix proteins such as laminin were known to be efficiently cross-linked into fibrin gels by fusing the bioactive peptide to an alpha2-plasmin inhibitor having the amino acid sequence of instant SEQ ID NO: 12 as taught by Schense et al. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the biomaterial scaffold of Kim comprises a LG3 or LG4 domain amino acid sequence from the laminin-5 alpha3 chain and a biodegradable polymer, and therefore, attaching an alpha2-plasmin inhibitor having the amino acid sequence of instant SEQ ID NO: 12 to the LG3 or LG4 domain amino acid sequence would support the efficient cross-linking of the LG3 or LG4 domain amino acid sequence into a fibrin gel as the biodegradable polymer of the biomaterial scaffold useful for tissue engineering by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654